COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jason Clifford Conway v. The State of Texas

Appellate case number:      01-14-00659-CR

Trial court case number:    1424502

Trial court:                262nd District Court of Harris County

       This case was abated and remanded to the trial court for consideration of
appellant’s motion for new trial. On January 14, 2015, the court reporter filed records of
hearings held in the trial court regarding appellant’s motion for new trial on November 7,
2014 and December 19, 2014, and on February 12, 2015, the court reporter notified this
Court that no further records regarding appellant’s motion for new trial exist. Further, on
February 18, 2015 and February 20, 2015, the trial court clerk filed supplemental clerk’s
records containing the documents relevant to appellant’s motion for new trial, including
the trial court’s January 5, 2015 order denying the motion. Accordingly, we
REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order.1 See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See id. 38.6(b).


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: March 3, 2015

1
       The clerk’s record was filed on September 9, 2014, and the court reporter’s record
       was filed on January 14, 2015.